Citation Nr: 1640437	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-25 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for Osgood Schlatter's disease with degenerative joint disease (DJD) of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2015 before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

The claim was remanded in May 2015 for additional evidentiary development and has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

The Veteran's Osgood Schlatter's disease with DJD of the left knee has been manifested by painful motion and limitation of motion, at most, of flexion limited to 120 degrees and extension of 0 degrees, even taking into account his complaints of pain.  No manifestations of instability, malunion of the tibia and fibula, or removal of or dislocation of the cartilage are shown.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for Osgood Schlatter's disease with DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Code (DCs) 5003, 5299-5260 (2015).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by November 2008, June 2009, October 2010, and October 2015, letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in May 2015, to include updating the medical evidence on file and obtaining a VA examination addressing the current severity of the left knee disorder.  The RO retrieved updated VA medical records and scheduled the Veteran for a VA examination which was conducted in November 2015.  The VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete medical examination, considered the Veteran's history, and provided current medical findings as to the left knee.  As such, the Board finds that the May 2015 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the Veterans Claims Assistance Act of 2000, 38 C.F.R. § 3.103 (2015), and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  


Osgood Schlatter's Disease with DJD of the Left Knee

Throughout the rating period on appeal, the Veteran's Osgood Schlatter's disease with DJD of the left knee has primarily been rated pursuant to 38 C.F.R. § 4.71a, DCs 5299-5260 (2015).  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a veteran's symptoms.  
38 C.F.R. § 4.27 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  In this case, DC 5299 refers to the knee and lower leg disabilities, while the more specific DC 5260 refers to limitation of flexion of the leg.  

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the United States Court of Appeals for Veterans Claims held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260, and a compensable limitation of extension under DC 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.  

Under the provisions of 38 C.F.R. § 4.71a, DC 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  

Normal range of motion (ROM) is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; a 10 percent rating will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Veteran was provided a VA joints examination in January 2009.  At that time, he reported symptoms of weakness, swelling, and giving away of the knee.  The pain was described as sharp and an 8 out of 10 at the highest level.  Pain was exacerbated by physical activity and relieved by rest or by medications.  Functional impairment included difficulty with prolonged standing, walking, kneeling, or climbing stairs.  Examination of the left knee showed prominence of the tibial tuberosity consistent with Osgood Schlatter's disease.  There was crepitus.  ROM showed flexion was decreased to 120 degrees with extension at 0 degrees.  This limitation was secondary to pain and occurred at the stated degrees.  After repetitive use, there was evidence of pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  Medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus testing were all within normal limits.  X-rays showed degenerative changes and questionable osteochondromatosis.  

When examined by VA in November 2010, the Veteran's complaints were essentially the same as when examined in January 2009.  He experienced flare-ups as often as 2 times per week which lasted for 2 days.  The severity level was a 6 out of a scale from 1 to 10.  Flare-ups were precipitated by physical activity and alleviated by medication.  Examination of the left knee showed tenderness.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, or malalignment and drainage.  There was no subluxation.  There was no locking pain, genu recurvatum, or crepitus.  ROM of the left knee was to 130 degrees of flexion with pain at 110 degrees and extension to 0 degrees.  

VA treatment records show that the Veteran was seen in November 2011 for chronic left knee pain and in January 2012 when he was being fitted for a knee brace.  In November 2014, he was seen again for chronic left knee pain and follow-up for diabetes.  In February 2015, it was noted that the Veteran had lower extremity complaints (swelling and pain) associated with his diabetes.  

At the March 2015 hearing, the Veteran and his daughter testified that his left knee symptoms had increased in severity.  At the time of the hearing, he had not worked for the last two weeks as an electrician due to knee problems.  His symptoms included swelling and pain, and he said that he dragged his left leg.  He limped and had some knee instability.  He also reported circulatory problems which he associated with his knee disorder.  His daughter said that his knee condition had deteriorated and that it was difficult for him to even walk.  

Upon VA examination in November 2015, the examiner noted that the claims file was reviewed and an in-person evaluation was conducted.  The Veteran reported daily knee pain that was a 7 out of 10.  Medications to include tramadol helped to some extent (dropping the pain to a 5 out of 10, for example).  ROM testing of the left knee showed flexion to 135 degrees with extension to 0 degrees.  There was evidence of pain with weight bearing.  There was no localized tenderness or pain on palpation of the joint or associated soft tissue, but there was evidence of crepitus.  

The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner was unable to say without speculation as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Left knee strength was 5/5 on forward flexion and extension.  There was no ankylosis and no history of recurrent subluxation.  Testing showed no left knee joint instability.  The Veteran used a cane for an assistive device.  X-rays showed tricompartmental degenerative changes with joint effusion and multiple articular bodies.  

Based on the available evidence, the Veteran is not entitled to a rating in excess of 10 percent for the left knee, based on limitation of motion.  In order to obtain a rating in excess of 10 percent pursuant to limitation of flexion, the evidence of record must demonstrate knee flexion limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260 (2015).  The Veteran was able to flex his knees to 120 degrees in 2009, to 110 110 degrees with pain in 2011 and 135 degrees in 2015.  Clearly, the Veteran's left knee is manifested by limitation in motion consisting of flexion to no less than 110 degrees.  The findings as to the limitation of left knee flexion result in a noncompensable disability rating throughout the pendency of this appeal.  Id.  Consequently, the Board finds that a rating in excess of 10 percent for the Veteran's left knee disability is not warranted based on limitation of knee flexion.  

Additionally, the Board has considered whether an increased rating is warranted based on limitation of extension.  In order to obtain a rating in excess of 10 percent pursuant to limitation of extension, the evidence of record must demonstrate knee extension limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2015).  The evidence of record shows full extension of the left knee throughout the entire appeal period.  Consequently, the findings as to the limitation of bilateral knee extension result in a noncompensable rating throughout the pendency of this appeal.  Id.  Accordingly, a rating in excess of 10 percent is not warranted based on limitation of knee extension for the Veteran's left knee disability.  

The Board has also considered whether there is any additional functional loss not contemplated in the current 10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2015).  The Veteran reported symptoms of knee pain, giving way, instability, stiffness, weakness, incoordination, and effusion.  He stated that he had problems with prolonged walking or standing or when climbing up and down stairs.  

However, although the medical evidence reflects the Veteran's functional impairment in terms of less movement than normal, it does not show that repetitive use caused additional limitation of motion in either knee that would warrant a disability rating in excess of 10 percent.  Specifically, all VA examinations conducted during the appeal period show that there was not any additional limitation on repetitive use testing.  While the Veteran reports flare-ups of the knees with increased pain, the degree of limitation based on painful motion is already contemplated in the current 10 percent ratings.  38 C.F.R. § 4.71a, DC 5003 (2015).  Although testimony in March 2015 showed that the Veteran's left knee disability had significant effects on his usual occupation (electrician) due to increased pain during flare-ups, the clinical results at the VA examination in November 2015 reflect only minimal findings.  As summarized above, at that time, his left knee ROM was only slightly decreased, and his left knee strength was full.  There was no subluxation or locking of the knee joint.  Based on these findings, the Board finds that there is no additional functional loss not contemplated in the 10 percent ratings.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased rating on this basis is not warranted.  

Consideration has also been given to increased ratings under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  While the Veteran has reported giving way of the knee at the VA examinations of record, no examiner has actually found instability in the left knee joint.  38 C.F.R. § 4.71a, DC 5257 (2015).  Additionally, the VA examiners found that joint stability testing was normal, and that there was no evidence or history of recurrent patellar subluxation/dislocation.  Further, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; or knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5262 (2015); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).  Finally, a rating greater than 10 percent is not available under the DCs pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, DCs 5259, 5263 (2015); see also 38 C.F.R. § 4.14(2015).  

Extraschedular Evaluation

The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered, whether or not they were raised by the veteran, as required by Schafrath, supra.  However, the evidence does not suggest that the veteran's disability produces such an exceptional or unusual disability picture as to render impractical the applicability of the regular schedular standards and thereby warrant the assignment of an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) (2015).  This case does not present factors such as marked interference with employment or frequent periods of hospitalization. VA and private examination records reveal that the Veteran has often reported left knee pain on different occasions; however, he has not been hospitalized for such.  Due regard has been given to the Veteran's report of pain and tenderness, which continues to be treated with medication as needed.  The regulations require that the evaluation of a disability of the musculoskeletal system must take into account the functional loss due to pain of the damaged part of the system and due to arthritis.  38 C.F.R. Part 4, §§ 4.40 and 4.59 (2015).  While degenerative changes and complaints of pain are shown to contribute to resistance to motion and to functional loss, no postural abnormalities or fixed deformities were noted on recent examination.  Neither the Veteran's statements nor the medical records indicate that the knee disability markedly interferes with his employment as to warrant the assignment of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities to consider.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a rating in excess of 10 percent for Osgood Schlatter's disease with DJD of the left knee is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


